DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/24/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gromotka (US Pub. No. 2010/0320694).
Regarding claim 1, the Gromotka reference discloses a sealing device (Fig. 2A) for preventing water penetration into a substrate (100) to which a channel section is secured (Fig. 2A), the sealing device comprising: 
a peripheral barrier having: 
a first substantially flat surface (e.g. bottom surface of 604) configured to be engageable with the substrate (e.g. Figs. 2A,3A), wherein the first substantially flat surface is resilient (e.g. Fig. 2B); 

a fluid inlet (606); 
the peripheral barrier defining a region into which a fluid sealant may be injected via the fluid inlet (Fig. 2A); 
the sealing device configured to allow a fixing to pass through the region from the channel section to the substrate (Fig. 2A).
Regarding claim 4, the Gromotka reference discloses the peripheral barrier is configured to engage with the fixing (Figs. 2A,2D).
Regarding claim 5, the Gromotka reference discloses the peripheral barrier is configured to be spaced from the fixing (Figs. 2A,2D).
Regarding claim 6, the Gromotka reference discloses a sealing system for preventing water penetration (Fig. 2A), comprising: 
a substrate(100); 
a channel section (Fig. 2A); and 
a sealing device according to claim 1 (Figs. 2A-2D).
Regarding claims 7 and 8, the methods are obvious in view of the rejections of claims 1-6.

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the surfaces being resilient, the argument is not persuasive. The claims do not require a specific material and the specification of the current disclosure defines resilient as “it may be configured to conform to a substrate onto which it is placed” (Paras. [0009]-[0010]). Since the surfaces of the Gromotka reference will conform to the adjacent components, they are being considered “resilient”. If the surfaces did not conform, the seal would fail.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675